DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of February 19, 2021 to the non-final action mailed January 13, 2021, has been entered. Claim 23 has been amended.  No claim has been newly cancelled or newly added.  Claims 23-42 are pending.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 23-27, 30-32, and 34-38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43-64 of copending Application No.17/024,470  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims and the reference application are both directed to the rapamycin derivative MTORC modulator 

    PNG
    media_image1.png
    327
    364
    media_image1.png
    Greyscale

Wherein the difference between two claim sets lies in the R4 group.  The instant 
    PNG
    media_image2.png
    468
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    158
    media_image3.png
    Greyscale
 wherein each R' and R" are independently selected from hydrogen, halogen, -OR31, and C1-3 alkyl optionally substituted with one or more substituents independently selected from halogen and OR3..  Accordingly, there is overlap between the various embodiments of R4.  The dependent claims of each application overlap with respect to several structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims as of the time of the instant response the patent on the reference Application has not been issued.

Response to arguments:
	To the extent that Applicants’ argument is pertinent to the standing rejection tit is addressed as follows: 
	Applicants traverse the non-statutory double patenting rejection arguing that the R1 of the instant Application and the R1 of the reference Application are different.

	Applicants’ argument have been fully considered, but not found persuasive.  The instant R1 group includes 

    PNG
    media_image4.png
    63
    66
    media_image4.png
    Greyscale
wherein R22 comprises C2-C6 alkyl substituted with –OR30, wherein R30 comprises 3- to 12 member heterocycle, wherein the hetrocycle is substituted with a 3 to 12 member heterocycle.   Similarly, the reference Application recites an R1 group of 
    PNG
    media_image5.png
    34
    96
    media_image5.png
    Greyscale
wherein R22 is C2-C6 alkyl substituted with a 3-10 member hetrocycle wherein the 3 to 10 member heterocycle is substituted with OR30, wherein R30 is a 3 to 12 member heterocycle.  As neither the instant Application nor the reference Application limits where the substitutions occurs, the instant claims overlaps the structure of the reference application.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617